 1 McGREGOR W. SCOTT
   United States Attorney
 2 ANDRE M. ESPINOSA
   BRIAN A. FOGERTY
 3 Assistant United States Attorney
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5

 6 Attorneys for Plaintiff
   United States of America
 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                           CASE NO. 2:19-CR-90 MCE

11                                Plaintiff,             STIPULATION AND ORDER FOR EXCLUSION
                                                         OF TIME UNDER SPEEDY TRIAL ACT
12                          v.
                                                         DATE: January 29, 2020
13   EVA SYMONE CHRISTIAN,                               TIME: 10:00 a.m.
                                                         COURT: Hon. Morrison C. England, Jr.
14                                Defendant.

15

16           The United States of America, by and through Assistant U.S. Attorney Andre M. Espinosa and
17 Brian A. Fogerty, and defendant Eva Symone Christian, by and through her counsel Kelly Babineau,

18 hereby agree and stipulate as follows:

19           1.     On November 13, 2019, the Court set this case for a status conference to be held on
20 December 11, 2019. ECF No. 37. On December 3, 2019, the Court sua sponte vacated the December
21 11, 2019, status conference and reset it for January 23, 2020. ECF No. 38. On December 30, 2019, the

22 Court sua sponte vacated the January 23, 2020, status conference and reset it for June 4, 2020. ECF No.

23 41. The parties request that the Court exclude time between January 29, 2020, and February 21, 2020,

24 pursuant to the Speedy Trial Act and Local Code T-4.

25           2.     Since the initiation of the charges against the defendant and her co-defendant, the
26 government has produced voluminous discovery in this case, including hundreds of pages of documents,

27 several cell phone extractions, and recordings of telephone calls that were intercepted pursuant to court

28 orders.


      STIPULATION AND ORDER                              1
 1          3.      On January 24, 2020, the government produced an additional collection of digital

 2 evidence composed of approximately 10 gigabytes of digital files from a telephone extraction.

 3          4.      Counsel for the defendant requires more time to review the allegations underlying the

 4 charges in the indictment, examine the evidence, confer with her client, and prepare for trial. Counsel

 5 for the defendant is also simultaneously handling other matters in this Court and elsewhere, which

 6 provides an additional basis for the exclusion of time between January 29, 2020, and February 21, 2020.

 7          5.      The defendant also requests a status conference during the week starting February 17 and

 8 ending on February 21, 2020, before any available district court, to explore the possibility of a trial date

 9 before June 4, 2020.

10          6.      Based on the foregoing facts, the parties agree that the interests of justice served by

11 excluding the time between January 29, 2020, and February 21, 2020, under the Speedy Trial Act,

12 outweighs the best interest of the public and the defendant in a speedy trial. The parties request that the

13 Court adopt the facts set forth herein and order time excluded from January 29, 2020, to and including

14 February 21, 2020, pursuant to 18 U.S.C. § 3161(h)(7)(A) and (B)(iv), and Local Code T-4, to allow

15 defense counsel to investigate and prepare for trial.

16
      Dated: January 28, 2020                                  McGREGOR W. SCOTT
17                                                             United States Attorney
18
                                                       By: /s/ ANDRE M. ESPINOSA
19                                                         ANDRE M. ESPINOSA
                                                           Assistant United States Attorney
20
21    Dated: January 28, 2020                                  /s/ KELLY BABINEAU
                                                               KELLY BABINEAU
22
                                                               Counsel for Defendant
23                                                             Eva Symone Christian

24 ///

25 ///

26 ///

27 ///

28 ///


      STIPULATION AND ORDER                                2
 1                                                    ORDER

 2          The Court, having received, read, and considered the parties’ stipulation, and good cause

 3 appearing therefrom, adopts the parties’ stipulation in its entirety as its order. The Court specifically

 4 finds that based on the facts set forth in the parties’ stipulation, the failure to exclude the time between

 5 the January 27, 2020, and February 21, 2020, would deny counsel reasonable time necessary for

 6 effective preparation, taking into account the exercise of due diligence. The Court further finds the ends

 7 of justice are served by the continuance and outweigh the best interests of the public and the defendant

 8 in a speedy trial. Time from January 27, 2020, to and including February 21, 2020, is excluded from the

 9 computation of time within which the trial of this case must commence under the Speedy Trial Act,

10 pursuant to 18 U.S.C. § 3161(h)(7)(A) and (B)(iv), and Local Code T-4.

11          In a further order the Court will rule on the defendant’s request for a status conference before an

12 available district court during the week starting February 17 and ending on February 21, 2020, to

13 explore the possibility of a trial date before June 4, 2020.

14          IT IS SO ORDERED.

15 DATED: January 31, 2020

16

17
                                                  _______________________________________
18                                                MORRISON C. ENGLAND, JR.
19                                                UNITED STATES DISTRICT JUDGE

20
21

22

23

24

25

26

27

28


      STIPULATION AND ORDER                               3
